EXHIBIT 10.5.2

 

CENTRAL GARDEN & PET COMPANY

2003 OMNIBUS EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT is made as of this     th day of             , 200    , between
CENTRAL GARDEN & PET COMPANY, a Delaware corporation (the “Company”) and (Insert
EE name) (the “Officer”).

 

1. Grant of Award. The Company hereby grants to the Officer under the Central
Garden & Pet Company 2003 Omnibus Equity Incentive Plan (the “Plan”), as a
separate incentive in connection with his or her service to the Company and not
in lieu of any salary or other compensation for his or her services, an award of
(insert # of shares) shares of restricted common stock of the Company
(“Restricted Shares”) on the date hereof, subject to the terms and conditions in
this Agreement and the Plan.

 

2. Shares Held by Company. Until the Restricted Shares have vested as set forth
in paragraphs 4 or 5, any certificates representing such shares shall be held by
the Secretary of the Company and such shares may not be sold or otherwise
transferred and may not be pledged or otherwise hypothecated. The certificates
representing such shares shall be delivered by the Company to the Officer as the
shares vest in accordance with paragraph 4, provided that all other terms and
conditions in this Agreement have been satisfied.

 

3. Certificate Legend. Until the shares have vested, each certificate
representing Restricted Shares shall bear the following legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in a Restricted Stock Award
Agreement. A copy of such Restricted Stock Award Agreement may be obtained from
the Secretary of Central Garden & Pet Company.”

 

4. Restriction on Shares. Except as otherwise provided in this Agreement, the
Restricted Shares shall vest (and all restrictions on transfer under paragraph 2
shall lapse) as follows: (insert appropriate dates, then delete these words)

 

  •              shares shall vest on                     , 200    ;

 

  •              shares shall vest on                     , 200    ;

 

  •              shares shall vest on                     , 200    ; and

 

  •              shares shall vest on                     , 200    .

 

If the Officer terminates his or her employment with the Company on account of
death or permanent and total disability within the meaning of Section 22(e)(3)
of the Internal Revenue Code, 100% of any unvested Restricted Shares shall vest
in full upon such termination of service.



--------------------------------------------------------------------------------

5. Committee Discretion. The Committee may decide, in its absolute discretion,
to accelerate the vesting of some or all of Restricted Shares at any time. If so
accelerated, such Restricted Shares shall vest as of the date specified by the
Committee.

 

6. Withholding of Taxes. No certificate representing any of the Restricted
Shares may be delivered by the Company to the Officer until the Officer shall
have delivered to the Company the full amount of any federal, state or local
income or other taxes that the Company may be required by law to withhold with
respect to the issuance of such shares. The Committee may, but is not required
to, permit the Officer to satisfy any such tax withholding requirement by
delivering to the Company already-owned shares of Company Common Stock or by
requesting that the Company withhold shares of Company Common Stock otherwise
deliverable to the Officer.

 

7. Continuous Employment Required. The Restricted Shares shall only vest so long
as the Officer shall have been continuously employed by the Company or one of
its subsidiaries from the date of this Agreement through and on the relevant
vesting date set forth in paragraph 4. Any Restricted Shares that are not vested
at the time of the Officer’s termination of employment (unless the vesting of
such shares shall have been accelerated pursuant to paragraph 5 or the last
sentence of paragraph 4) shall be forfeited and automatically reacquired by the
Company at no cost to the Company. The Officer hereby appoints the Secretary of
the Company, with full power of substitution, as the Officer’s true and lawful
attorney-in-fact with irrevocable power and authority in the name and on behalf
of the Officer to take any action and execute all documents and instruments,
including, without limitation, stock powers which may be necessary to transfer
the certificate or certificates evidencing such forfeited shares to the Company.

 

8. After the Death of the Officer. Any distribution or delivery to be made to
the Officer under this Agreement shall, if the Officer is then deceased, be made
to the Officer’s designated beneficiary, or, if no such beneficiary survives the
Officer, the person or persons entitled to such distribution or delivery under
the Officer’s will, or, if the Officer shall fail to make testamentary
disposition of such property, his or her legal representative. Any transferee
must furnish the Company with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

9. Conditions to Issuance of Restricted Shares. The Company shall not be
required to issue any certificate or certificates for shares of stock hereunder
prior to fulfillment of all of the following conditions:

 

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed; and

 

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and

 

2



--------------------------------------------------------------------------------

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency, which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

 

(d) The lapse of such reasonable period of time following the date of grant of
the Restricted Shares as the Committee may establish from time to time for
reasons of administrative convenience.

 

10. No Rights of Stockholder. Neither the Officer nor any person claiming under
or through the Officer shall be, or have any of the rights or privileges of, a
stockholder of the Company in respect of any shares issuable hereunder unless
and until certificates representing such shares shall have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Officer or the Secretary of the Company to hold pursuant to
paragraph 2.

 

11. Changes in Stock. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s Common
Stock shall be increased, reduced or otherwise changed, and by virtue of any
such change the Officer shall in his or her capacity as the owner of the
Restricted Shares which have been awarded to him or her hereunder (the “Prior
Shares”) be entitled to new or additional or different shares of stock or
securities (other than rights or warrants to purchase securities), such new or
additional or different shares or securities shall thereupon be considered to be
Restricted Shares and shall be subject to all of the restrictions and other
conditions which were applicable to the Prior Shares pursuant to this Agreement.
If the Officer receives rights or warrants with respect to any Prior Shares,
such rights or warrants may be held or exercised by the Officer, provided that
until such exercise any such rights or warrants and after such exercise any
shares or other securities acquired by the exercise of such rights or warrants
shall be considered to be subject to all of the restrictions and other
conditions which were applicable to the Prior Shares pursuant to this Agreement.
The Committee in its absolute discretion at any time may accelerate the vesting
of all or any portion of such new or additional shares of stock or securities,
rights or warrants to purchase securities or shares or other securities acquired
by the exercise of such rights or warrants.

 

12. Committee Authority. The Committee shall have the power to interpret this
Agreement and to adopt such rules for the administration, interpretation and
application of this Agreement as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Officer, the Company and all other interested persons, and shall be given the
maximum deference permitted by law. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to this Agreement.

 

13. Non-Transferability of Award. Except as otherwise herein provided, the
shares of Restricted Shares herein granted and the rights and privileges
conferred hereby shall not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and shall not be subject to
sale under execution, attachment or similar process. Upon

 

3



--------------------------------------------------------------------------------

any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of
such award, or of any right or privilege conferred hereby, contrary to the
provisions hereof, or upon any attempted sale under any execution, attachment or
similar process upon the rights and privileges conferred hereby, such award and
the rights and privileges conferred hereby shall immediately become null and
void.

 

14. Binding Agreement. Subject to the limitation on the transferability of the
Restricted Shares contained in paragraph 13, this Agreement shall be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

15. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at 1340 Treat Blvd., Suite 600, Walnut Creek, CA 94597 or at such other address
as the Company may hereafter designate in writing. Any notice to be given to the
Officer shall be addressed to the Officer at the address set forth beneath the
Officer’s signature hereto, or at such other address as the Officer may
hereafter designate in writing. Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope, addressed as
aforesaid, registered or certified and deposited, postage and registry fee
prepaid, in a United States post office.

 

16. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.

 

17. Severability of Agreement. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement, in duplicate, the
day and year first above written.

 

CENTRAL GARDEN & PET COMPANY By:  

 

--------------------------------------------------------------------------------

[Name]     [Title]    

 

 

--------------------------------------------------------------------------------

(Insert EE name)

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address

 

 

--------------------------------------------------------------------------------

Social Security Number

 

5